COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Lloyd’s Register Drilling Integrity Service, Inc. v.
                            ModuResources USA, Inc., ModuResources AP PTE, Ltd.,
                            Darryl Colacino, Ricky Eaton, Darren Hurles, and Tracey
                            Simpson

Appellate case number:      01-18-00900-CV

Trial court case number:    2018-44520

Trial court:                190th District Court of Harris County

       Appellant, Lloyd’s Register Drilling Integrity Service, Inc., has filed a motion for
leave to file its appellant’s brief under seal. And, appellees, ModuResources USA, Inc.,
ModuResources AP PTE, Ltd., Darryl Colacino, Ricky Eaton, Darren Hurles, and Tracey
Simpson, have filed their response opposing appellant’s motion. While the motion was
pending, appellant filed its brief and appendix in this Court. See TEX. R. APP. P. 9.2(c).

       Accordingly, we dismiss appellant’s motion as moot.

       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd________
                    Acting individually  Acting for the Court

Date: __December 18, 2018___